Per Curiam. Appellant Ben Wesley Hicks, by his attorneys, Tapp Law Offices, by Tamra Barrett, has filed a motion for rule on the clerk. Appellant filed a timely notice of appeal from the denial of his petition for postconviction relief pursuant to Ark. R. Civ. P. 37. His attorney admits that the record of the postconviction proceedings was tendered late due to a mistake on her part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.